Citation Nr: 1641321	
Decision Date: 10/21/16    Archive Date: 11/08/16

DOCKET NO.  14-15 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for lumbosacral strain.  

2.  Whether new and material evidence has been received to reopen a claim of service connection for a right ankle disability.  

3.  Whether new and material evidence has been received to reopen a claim of service connection for an acquired psychiatric disorder, claimed as a "mental health condition."  

4.  Entitlement to an effective date earlier than January 13, 2012 for an award of service connection for left ankle and bilateral knee disabilities.  

5.  Entitlement to an initial rating in excess of 10 percent for left ankle strain.  

6.  Entitlement to an initial rating in excess of 10 percent for chondromalacia patella of the left knee.  

7.  Entitlement to an initial compensable rating for chondromalacia patella of the right knee.  

8.  Entitlement to a total rating by reason of individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1998 to October 1999 and had additional service with the National Guard.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of an October 2013 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The case was remanded by the Board in March 2016 so that the Veteran could be scheduled for a formal hearing to be held before a member of the Board.  In subsequent correspondence, the Veteran's representative withdrew the hearing request and the case has been returned to the Board for further appellate consideration.  

The issues of service connection for lumbosacral strain and an acquired psychiatric disorder; increased ratings for left ankle and bilateral knee disabilities, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  Service connection for residuals of a right ankle strain was denied by the RO in an April 2010 rating action.  The Veteran was notified of this action and of his appellate rights, but did not file a timely appeal or submit new and material evidence within one year of notice to him of the decision. 

2.  Since the April 2010 decision denying service connection for residuals of a right ankle strain, the additional evidence, not previously considered, does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim.  

3.  Service connection for a personality disorder was last denied by the RO in an April 2010 rating action.  The Veteran was notified of this action and of his appellate rights, but did not file a timely appeal or submit new and material evidence within one year of notice to him of the decision.  

4.  Since the April 2010 decision denying service connection for a personality disorder, the additional evidence, not previously considered, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  

5.  Service connection for a left ankle disability, chondromalacia of the left knee and chondromalacia of the right knee was denied by the RO in an April 2010 unappealed rating action; there is no communication of record thereafter until January 13, 2012, that can be construed as a formal or informal claim for VA compensation benefits.

6.  The Veteran's application to reopen the claim of service connection for a left ankle disability, chondromalacia of the left knee and chondromalacia of the right knee was received by VA on January 13, 2012; service connection was awarded by October 2013 rating decision.  


CONCLUSIONS OF LAW

1.  The additional evidence submitted subsequent to the April 2010 decision of the RO, which denied service connection for residuals of a right ankle strain, is not new and material; thus, the claim for service connection for this disability is not reopened, and the April 2010 RO decision as to this issue is final.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  The additional evidence submitted subsequent to the April 2010 decision of the RO, which denied service connection for a personality disorder, is new and material; thus, the claim for service connection for this disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  An effective date for an award of service connection for a left ankle disability, chondromalacia of the left knee and chondromalacia of the right knee prior to January 13, 2012, is not warranted.  38 U.S.C.A. §§ 5110, 7104 (West 2014); 38 C.F.R. § 3.400 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duty to notify was satisfied by letters dated in February and September 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The RO did not arrange for a VA examination for his claimed right ankle disability because such was not warranted.  The duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach until a previously denied claim is reopened.  38 C.F.R. § 3.159(c)(4)(iii).  Regarding the Veteran's claims for earlier effective dates, they arise from his disagreement with the effective date assigned, following the grants of service connection.  Courts have held that once service connection is granted, the claim is substantiated; additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311   (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Veteran has not identified any evidence that remains outstanding.  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2015).  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, as identified in 38 C.F.R. § 3.309(a), noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1990).   The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1990); 38 C.F.R. § 3.303(a).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Lay statements may support a claim for service connection by establishing the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), they are not competent to provide opinions on medical issues that fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Right Ankle Disability 

Service connection for residuals of a right ankle disability was denied by the RO in an April 2010 rating decision.  The Veteran did not appeal this determination or submit new and material evidence within one year of notice to him of the decision.  In such cases, it must first be determined whether or not new and material evidence has been received such that the claim may now be reopened.  38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 1 Vet. App. 140 (1991).  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  The evidence submitted to reopen a claim is generally presumed to be true for the purpose of determining whether new and material evidence has been received, without regard to other evidence of record.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Evidence of record includes the Veteran's STRs that show that the Veteran sustained a right ankle sprain while playing football in October 1998.  On examination for separation from service, he had no complaints of manifestations of a right ankle disability and clinical evaluation of the lower extremities was normal.  The record also included a report of a January 2010 VA examination that included a medical opinion that a right ankle disability is less likely than not related to or caused by an in-service injury.  The rationale was that available medical records did not document a chronic right ankle condition from his military service and that examination for separation from service showed no right ankle complaints.  In addition, outpatient treatment records from the Tampa VA Medical Center (VAMC) also failed to document a chronic right ankle condition.  

Subsequent to the April 2010 rating decision that denied service connection for a right ankle disability, the Veteran has not submitted additional medical information regarding his claimed right ankle disability.  While he continued to contend that he has a right ankle disability that is related to the injury he sustained during service, this is identical to the contentions made prior the April 2010 denial of service connection.  As such, new and material evidence has not been received upon which the claim may be reopened.  Therefore, the appeal is denied.  

Acquired Psychiatric Disability 

Service connection for a personality disorder was last denied by the RO in an April 2010 rating decision.  The last decision denial on any basis is to be finalized.  Evans v. Brown 9 Vet. App. 273 (1996).  The Veteran did not appeal this determination or submit new and material evidence within one year of notice to him of the decision.  As noted, in such cases it must first be determined whether or not new and material evidence has been received such that the claim may now be reopened.  38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 1 Vet. App. 140 (1991).  

Review of the April 2010 rating decision shows that the basis of the denial of service connection for a personality disorder was that such a disorder is not subject to compensation benefits and that there was no confirmed diagnosis of an acquired psychiatric disability.  Congenital or developmental defects, refractive error of the eyes, and personality disorders, as such, are not diseases within the meaning of applicable legislation providing compensation benefits.  38 C.F.R. § 3.303(c).  

The evidence of record at that time included the Veteran's STRs that showed that the Veteran was discharged from active duty as a result of a diagnosis of passive aggressive personality disorder; and a VA examination dated in October 2007 that included a diagnosis of depressive disorder NOS.  Additional treatment records dated in May and June 2009 showed no Axis I (acquired) diagnosis or a diagnosis of rule out thought disorder  and diagnoses on Axis II of schizoid personality disorder and history of personality disorder.  

Evidence received subsequent to the April 2010 RO denial of service connection for a personality disorder includes a report of a July 2013 VA psychiatric examination.  At that time, the Axis I diagnoses were psychotic disorder, not otherwise specified (NOS), and depressive disorder, NOS.  The Axis II diagnoses were personality disorder, NOS, and cluster A personality disorder.  The examiner stated that the symptoms of these disorders could not be differentiated.  

As noted, for the purpose of determining whether evidence is new and material to reopen a claim, the credibility of the evidence is generally to be presumed.  Justus v. Principi, 3 Vet. App. at 510.  The Board finds that, as the basis for the April 2010 denial was essentially that there was no confirmed diagnosis of an acquired psychiatric disability, the findings of the July 2013 VA psychiatric examination, which include diagnosis of acquired psychiatric disabilities that cannot be differentiated from the Veteran's personality disorders, constitutes new and material evidence such that the claim is reopened.  To this extent, the appeal is allowed.  

Earlier Effective Date

The Veteran contends that the effective dates for service connection for his left ankle and bilateral knee disabilities should be earlier than January 13, 2012, the date assigned by the RO as the effective date for the awards.  He has stated that he believes that the effective date of service connection for these disabilities should be in 1999 when he initially began to pursue compensation benefits.  

Except as otherwise provided, the effective date of an evaluation and award of compensation based on a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2).  Otherwise, it is the date of receipt of claim or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400.  The effective date of an evaluation and an award of compensation based on a reopened claim is the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(2).   

The record shows that the Veteran filed his initial claim for compensation benefits in November 1999, soon after his discharge from active duty.  That application included a claim for service connection of a personality disorder only.  While he submitted additional claims for compensation he did not identify a claim of service connection for bilateral knee disabilities until an August 2005 formal application for benefits.  By rating decision dated in January 2006, service connection was denied.  The Veteran was notified of the decision and of his appellate rights, but did not file a timely appeal or submit new and material evidence within one year of notice to him of the decision.  The Veteran submitted an additional claim in March 2009 that included claims of service connection for bilateral knee and ankle disabilities.  By rating decision dated in April 2010, service connection was denied for a left ankle condition and disabilities of each knee.  The Veteran was notified of the decision, and of his appellate rights, but failed to file a timely appeal.  The Veteran did not submit additional documentation regarding knee or ankle disabilities within one year of the April 2010 rating decision and that decision became final.  38 U.S.C.A. §§ 5108, 7105 (West 2014).  

On January 13, 2012, the Veteran submitted an application to reopen the claim of service connection for bilateral knee and ankle disabilities.  There is no indication that the Veteran demonstrated an intent to file a claim for service connection for either knee or ankle disabilities from April 2010 to that date.  Thus, under the law, there is no basis to assign an earlier effective date for service connection for bilateral knee or left ankle disabilities earlier than January 13, 2012.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that earliest possible effective date of service connection for a reopened claim was the date the reopened claim was received.  Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003).  As the Federal Circuit explained, ""[t]he statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim." Id. at 248.  

Review of the record shows that the Veteran first began claiming compensation benefits in November 1999, but that his application for benefits at that time references his personality disorder only.  He did not claim service connection for a disability of either knee until 2005.  At that time, the claim was denied.  The claim was denied again in April 2010.  At that time, he had also submitted a claim of service connection for an ankle disability, which was included along with the claim of service connection for a knee disability.  These denials were not appealed by the Veteran.  On January 13, 2012, the Veteran again claimed service connection for bilateral knee and ankle disabilities.  In sum, there simply is no legal authority for the Board to assign an earlier effective date as the RO has already assigned the earliest possible effective date for the grant of benefits.  Accordingly, the claim for an effective date prior to January 13, 2012, is denied.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  VA does not have the authority to change the laws pertaining to entitlement to the benefits authorized by Congress.  See Spencer v. West, 13 Vet. App. 376 (2000); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  Because the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply. 38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

New and material evidence having not been received, the claim of service connection for a right ankle disability is not reopened.  The appeal is denied.  

New and material evidence having been received, the claim of service connection for an acquired psychiatric disorder is reopened.  The appeal is granted to this extent only.  

An effective date earlier than January 13, 2012, for an award of service connection for a left ankle disability and bilateral knee disabilities is denied.  


REMAND

Regarding the Veteran's claim of service connection for lumbosacral strain, the Board notes that on examination for National Guard service in January 1997, prior to entry into active duty, mild lordosis of the spine was noted.  Review of the STRs shows that the Veteran was assessed as having low back strain while on active duty in August 1999, but on examination for separation from service there were no complaints or manifestations of a spine disability.  The Veteran has not been afforded a VA examination to ascertain whether his claimed lumbosacral strain may have pre-existed service or if any current back disability may be related to the episode of low back strain noted in the STRs.  After considering the statements in the record, the Board finds that a medical examination is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (setting forth the criteria under which VA is required to obtain an examination).  

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).

A pre-existing disorder will be considered to have been aggravated by active military service when there is an increase in disability during service, unless there is clear and unmistakable evidence (obvious and manifest) that the increase in disability is due to the natural progress of the disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a), (b).  Aggravation of a pre-existing condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  

The Federal Circuit has held that the "correct standard for rebutting the presumption of soundness under Section 1111 requires the government to show by clear and unmistakable evidence that (1) the veteran's disability existed prior to service and (2) that the pre-existing disability was not aggravated during service."  The Federal Circuit noted that the lack of aggravation could be shown by establishing there was no increase in disability or that any increase in disability was due to the natural progress of the pre-existing condition.  See Wagner v. Principi, 370 F.3d 1089, 1096-97 (Fed. Cir. 2004).

Regarding the claim of service connection for an acquired psychiatric disability, it is noted that on examination for separation from service it was noted that the Veteran had been diagnosed with a personality disorder, which was given as the reason for separation.  As noted by the VA examiner who evaluated the Veteran in July 2013, the evaluation upon which this diagnosis was based is not of record.  As such, an additional search for STRs should be undertaken.  In addition, it is noted that the STRs indicate that the Veteran had a complaint of anxiety in August 1999, but that psychiatric clinical evaluation at separation from service was normal.  An examination should be conducted to ascertain whether any current psychiatric disability may be related to the anxiety noted during service.  Id.  

Finally, the Veteran's representative has pointed out that it has been many years since the most recent orthopedic evaluation of the Veteran's knees and left ankle.  The Board notes that the most recent examination dates from 2007.  The Veteran has stated that his disabilities have worsened and the examiner has requested a more contemporaneous examination.  The Board notes that an October 2013 X-ray study was assessed as being unremarkable, but that same study showed that significant degenerative joint disease was seen.  With regard to increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

Regarding the matter of TDIU, this issue must be held in abeyance pending the development ordered herein.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take customary measures to obtain any additional STRs that may be available for association with the claims folder.  

2.  Following completion of the above, the AOJ should arrange for the Veteran to undergo a medical examination to ascertain the current nature and etiology of his lumbosacral disorder.  The VA examiner should be requested to provide a medical opinion that expressly addresses the following:

(a) Whether it is clear and unmistakable (obvious, manifest, and undebatable) that lumbosacral strain pre-existed the Veteran's active service.  

(b) If the answer to (a) is yes, whether it is clear and unmistakable (obvious, manifest, and undebatable) that any pre-existing lumbosacral strain disability was not permanently worsened during the Veteran's service, and that any increase in disability was due to the natural progress of the disease.

(c) If the answer to (a) or (b) is no, whether it is at least as likely as not (50 percent or greater probability) that any lumbosacral strain disability had its clinical onset during the Veteran's service or was otherwise related to any in-service disease, event, or injury. 

In responding to the above questions, the VA examiner should provide a detailed explanation of relevant facts and medical principles.  The claims file must be made available to, and reviewed by, the examiner.  The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions and utilizing the correct standard of review ("clear and unmistakable" or "at least as likely as not (50 percent or greater probability)").  If, after conducting the review, any of the above questions cannot be answered without resort to speculation, the examiner must state why this is so.  

3.  The AOJ should arrange for the Veteran to undergo an appropriate examination to ascertain the current nature and etiology of any acquired psychiatric disability.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent or more) that any psychiatric disability is of service onset or otherwise related to service.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

4.  The AOJ should arrange for the Veteran to undergo a medical examination to ascertain the current nature and extent of his left ankle and bilateral knee disabilities.  X-rays and/or other diagnostic studies should be done, as deemed appropriate by the examiner.  The examiner must provide a thorough description of the appellant's service-connected disorders and render objective clinical findings concerning the severity of the disability, to include observations of pain on motion, deformity, excess fatigability, incoordination, weakened movement and other functional limitations, if any.  The examiner must then comment on the effect of the appellant's service-connected disability on his ordinary activity and his ability to procure and maintain employment.  

5.  Thereafter, the AOJ should readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2015).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

						(CONTINUED ON NEXT PAGE)


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


